DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest an absorbent article including a pair of wings bonded to the backsheet sheet layer where each wing includes a wing material which comprises a wing pivot point, internal material edges, external material edges and first, second, third and fourth fold lines each having proximal and distal ends wherein each of the proximal ends join at the wing pivot point and each of the fold lines extend from the wing pivot point to an exterior material edge and wherein the wing includes a first attachment region bordered by the first material internal edge, the first fold line, and a portion of the exterior material edge, a second attachment region bordered by the second material internal edge, the fourth fold line, and a portion of the exterior material edge, a first fold region bordered by the first fold line, the second fold line, and a portion of the exterior material edge, a 10second fold region bordered by the third fold line, the fourth fold line, and a portion of the exterior material edge, and a wing outer region bordered by the second fold line, the third fold line, and a portion of the exterior material edge.
Tamura et al. (US 2015/0018796), the closest prior art of record, discusses an absorbent article that includes sections 24A1 to 24A10 of the bent sections 21A (the sections between adjacent discontinuous sections in the bent sections 21A), which facilitate folding of the wing section (see figure 5), however the reference fails to teach or fairly suggest a wing pivot point and proximal ends of fold lines joined thereto, first and second attachment regions, first and second fold regions and a wing outer region as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781